Opinion by
Me. Chief Justice Bell,
After a plea of guilty, the Court found defendant guilty of murder in the first degree and imposed a sentence of life imprisonment.
Defendant now alleges, inter alia, that his attorneys abandoned him after his guilty plea and the Court’s aforesaid judgment of sentence. Since this appeal was taken by an indigent defendant without the assistance of counsel, the case is remanded to the Court of Common Pleas of Lancaster County, Criminal Division, for the appointment of counsel, for the purpose of the taking and perfecting and prosecution of an appeal. Commonwealth v. Wilson, 430 Pa. 1, 241 A. 2d 780; Commonwealth ex rel. Light v. Cavell, 422 Pa. 215, 220 A. 2d 883; Douglas v. California, 372 U.S. 353.